Appellant was convicted in the District Court of Navarro County of rape, and his punishment fixed at five years in the penitetiary.
The State has, moved to dismiss this appeal because of the insufficiency of the caption and of the appeal bond. The case was tried at the January Term, 1922. The caption indicates that the proceedings were had at a term of the District Court of Navarro County commencing on the 3d day of October, 1921, and ending on the 24th day of December, 1921. This is manifestly insufficient. The appeal bond appearing in the record is approved only by the sheriff. Art. 904, C.C.P., requires that such bond be approved both by the sheriff and the judge of the trial court. Hanson v. State, No. 6958, decided May 10, 1922. *Page 548 
Being of opinion that the State is correct in both of its contentions, its motion to dismiss will be sustained, and it is so ordered.
Dismissed.